Citation Nr: 1550710	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-09 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for recurrent staph infections.  


REPRESENTATION

Veteran  represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2002 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at an August 2015 hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The Bord notes that the Veteran originally filed a claim for a skin condition.  Thereafter, in a September 2010 report of contact the Veteran stated that the claim for a skin condition was in error and that he was only claiming service connection for "chronic staph infections."  Accordingly, the issue has been characterized accordingly above.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (stating that a claimant may limit his appeal to particular issue if he expresses a clear intent to do so).  If the Veteran wishes to file a claim for a skin condition, other than recurrent staph infections, he must file such a claim with the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided a VA examination in May 2011.  However, the Board finds that the etiological opinion provided in that examination report is inadequate for adjudicating the claim.  In rendering his negative opinion, the examiner indicated that the Veteran had one documented instance of Methicillin Resistant Staphylococcus Aureus (MRSA), which was diagnosed in December 2009.  The examiner did not address the August 2010 VA treatment record noting that the Veteran had experienced repeated MRSA skin infections since his discharge from active duty or the treatise evidence submitted by Veteran.  Additionally, subsequent to the May 2011 VA examination, in June 2011 the Veteran diagnosed with a stye in his eye and in August 2011, he was diagnosed with staph infection on his stomach.  With regard to the stye, the Board notes that styes can be caused by a variety of bacteria, including staph.  As the negative opinion was based on a lack of recurrent staph infections, the Board finds that it was based on an inaccurate factual premises, which renders the opinion inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Accordingly, on remand an addendum opinion regarding the etiology of the Veteran's recurrent staph infections should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 31 (2007)

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all outstanding VA treatment records for the Veteran dated from August 2011 to the present.  All efforts to obtain these records must be documented in the claims file. 

2.  Contact the Veteran and request that he submit a properly executed VA form 21-4142 for any outstanding or updated private treatment records related to his staph infections.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

If private records are identified, but not obtained, the RO should notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be decided based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.
3.  Thereafter, obtain an addendum opinion from the May 2011 VA examiner, or unavailable an appropriate substitute.  If the examiner determines that an additional examination would be helpful, one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner is asked to opine whether it is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's staph infections began in service, were caused by service, or are otherwise causally or etiologically related to active service, to include environmental exposures during his service during the Persian Gulf War.  

In so opining, the examiner must address the Veteran's assertions that his skin condition was misdiagnosed during service and the article submitted by the Veteran indicating that Veterans of Operation Enduring Freedom and Operation Iraqi Freedom are at risk for  resistant staph infections. 

A complete rationale must be provided for any opinion offered.

4.  After completing the above development, and any other development deemed necessary, readjudicate the claim.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




